Citation Nr: 1233432	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  06-22 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability with radiculopathy.

2.  Entitlement to an evaluation in excess of 10 percent for right knee chronic synovitis prior to November 4, 2010, and in excess of 20 percent as of November 4, 2010.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney at Law


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2010, the Board (1) reopened the claim of entitlement to service connection for a cervical spine disability with radiculopathy and denied it in the merits and (2) remanded the claim for increase involving the right knee for additional development and adjudicative action.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2012, the Court, in a Memorandum Decision, vacated the September 2010 decision.  

The Board notes that the Memorandum Decision does not clearly state whether the vacatur and remand applied to the entire September 2010 Board decision.  As noted above, the September 2010 decision provided a favorable determination (finding that new and material evidence had been received) and an unfavorable determination (denying entitlement to service connection for a cervical spine disorder).  In the Veteran's brief before the Court, he specifically stated he was appealing the September 2010 Board decision "that granted his request to REOPEN his claim for service connection for cervical spine disorder with radiculopathy [,] but then denied entitlement to service connection for the cervical spine condition with radiculopathy...."  See Brief on page 2 (underline and capitals in original).  In the Court's order, it vacated the September 15, 2010, Board decision.  This would lead the reader to conclude the entire decision had been vacated.

Regardless, the Board finds that the correct issue before it is the reopened claim of entitlement to service connection for a cervical spine disability with radiculopathy and not whether new and material evidence has been received to reopen.  Specifically, in reading through the Court's decision, the basis for it finding that the September 2010 Board decision should be vacated related to the reasons and bases the Board had provided in denying entitlement to service connection and not its determination that new and material evidence had been received to reopen the claim.  See slip opinion on pages 7-8.  Vacating the entire September 2010 Board decision would result in vacating the favorable finding that new and material evidence had been received to reopen the claim.  For these reasons, the Board concludes that the proper issue on appeal is the reopened claim of entitlement to service connection for a cervical spine disorder with radiculopathy.

While the claim for increase for the right knee was on appeal, the RO granted a 20 percent evaluation, effective November 4, 2010.  Thus, the Board has characterized the issue as such to show the staged ratings during the appeal.

The case has been returned to the Board for further appellate review. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Following the RO's award of the 20 percent evaluation, the Veteran's representative submitted a VA Form 9, Appeal to the Board, and checked off the box where he requested a video conference hearing before the Board.  See id. at item # 8.B, received in December 2011.  In a separate statement, the representative asked that the Veteran be afforded a hearing.  See December 15, 2011, letter.  

As video conference hearings are scheduled at the RO, the case must be remanded.

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in order to schedule the Appellant for a video conference hearing with a Veterans Law Judge of the Board in accordance with his request.  The Appellant should be notified in writing of the date, time and location of the hearing.

After the hearing is conducted, or if the Appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board, in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



__________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

